Wagner, J.,
Upon a judgment in ejectment obtained by the plaintiff against the defendant, plaintiff issued a writ of habere facias posses-sionem with fi. fa. for costs, and defendant was dispossessed by the sheriff. The sheriff’s costs were taxed, a hearing held, and an appeal taken by the defendant from the retaxation of the costs. The defendant claims that the three items of costs, Harvey E. Helder, hauling, $36.75, Junior Eire Company, ambulance, $3, and J. R. Anderson, storage, $10, were unreasonable and illegal.
The Act of July 11, 1901, § 1, P. L. 663, makes the following provision for costs in cases of this kind: “For executing writs of habere facias, liberari facias, dower, possession, or any possessory process requiring the delivery of possession of real estate or the ejecting or dispossessing of any person or persons or their effects, $5 and mileage, and reasonable costs for help, when absolutely necessary, in addition to costs of sale when made.”
This provides reasonable costs for help when absolutely necessary. The help for which reasonable costs are allowed is the help that is necessary to dispossess the party in possession of the premises, if resistance is made, and to merely remove from the premises defendant’s goods. It does not include the hauling of the goods to some storage-house, the storage paid by the sheriff, or the hire of an ambulance to remove some sick occupant of the premises to a hospital.
The appeal is sustained, at the costs of the plaintiff.
Prom Wellington M. Bertolet, Reading, Ra.